Citation Nr: 0205440	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1992 to October 
1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO.  

The case was remanded by the Board to the RO in February 2001 
for additional development of the record.  

In a January 2002 rating decision, the RO assigned an 
increased rating of 20 percent for the veteran's service-
connected mechanical low back pain, effective on June 18, 
2001.  

Later that month, the veteran submitted a statement 
indicating that he agreed with the January 2002 decision to 
increase the rating for the service-connected back 
disability, but disagreed with the decision to deny the claim 
of service connection for depression.  

As such, the Board finds that the claim for increase for the 
service-connected low back disability is no longer before the 
Board for the purpose of appellate disposition.  




FINDINGS OF FACT

1.  The currently demonstrated adjustment disorder with mixed 
anxiety and depressed mood is shown to likely have been 
aggravated by his service-connected disabilities.  

2.  The veteran's service-connected disability picture is 
manifested by a history of internal hemorrhoids with bleeding 
from time to time; however, large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences or persistent bleeding is not shown.  



CONCLUSIONS OF LAW

1.  The veteran's adjustment disorder with mixed anxiety and 
depressed mood is proximately due to or the result of the 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.114 including Diagnostic Code 7336 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he developed 
depression and anxiety as a result of the service-connected 
migraine headaches, shoulder and low back disabilities.  The 
veteran also maintains that the service-connected hemorrhoids 
are severe enough to warrant a compensable rating.  

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard, the RO sent a letter to the veteran in April 
2001 notifying him of the new law and explaining what 
evidence needed to be submitted in order to substantiate his 
claims.  The veteran did not thereafter submit additional 
evidence in support of his claims.  



I.  Service Connection for an Innocently Acquired Psychiatric 
Disability

With regard to the applicability of the VCAA to this issue, 
the Board finds in light of the favorable action hereinbelow, 
the veteran is not prejudiced and no further assistance in 
developing the facts pertinent to his claim of service 
connection is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).

A careful review of the record shows that the veteran injured 
his shoulder and low back and developed migraine headaches 
while on active duty and that he is currently receiving VA 
disability compensation for these service-connected 
disabilities at the following rates:  20 percent for the 
mechanical low back pain, 30 percent for the migraines, and 
30 percent for the left shoulder injury residuals.  

At the June 2001 VA psychiatric examination, the veteran 
indicated that he began feeling worthless and frustrated 
since his injury.  The examiner noted that the record 
indicated that the veteran received treatment in 1998 and 
1999 and a diagnosis of major depressive disorder was 
rendered.  The mental status examination revealed a blunt 
affect.  The diagnosis was that of history of major 
depression in at least partial remission; rule out 
malingering.

The veteran was thereafter afforded another VA psychiatric 
examination in October 2001.  The examiner noted that the 
veteran's chief complaint was that he did not care.  The 
examiner noted that the veteran reported the onset of his 
feelings immediately after an injury in 1995 and indicated 
that he was pulled off of his command as a result of the 
injury.  

In addition to the depression, the veteran reported having 
panic symptoms once per week with profuse sweating and heart 
palpitations.  On the mental status examination, the veteran 
presented in mild distress.  His expression was sad with a 
relatively low level of motor activity, but no abnormal 
movements.  Eye contact was decreased.  His affect was 
blunted.  

The VA examiner indicated that the results of the MCMI-II 
testing indicated that the veteran was providing reliable and 
valid information; yet, one elevation on the scale of 
negative symptoms reporting was very highly elevated.  In 
addition, the clinical indicators of personality features 
were prominently represented with a very high level of 
avoidant behavior.  

In addition, clinical syndromes of anxiety and major 
depression were also highly elevated.  The diagnostic 
impression was that of adjustment disorder with mixed anxiety 
and depressed mood; pain disorder with psychological factors 
and general medical conditions.  The Global Assessment of 
Functioning (GAF) score was noted as 68.  

The examiner added that there was not enough evidence to 
support a diagnostic impression of malingering; nonetheless, 
there were negative biases indicating an exaggerated or very 
high level of symptom reporting.  The veteran was operating a 
lower level of function currently, than he reported his level 
of function to be at the time before his injury in service.  
His reported panic symptoms were an apparent outcome of 
intense anxiety that was related to an adjustment problem to 
the pain and loss of function due to the injury.  In 
addition, his mood disorder also was an apparent consequence 
of the impairment from his physical injury.  

The VA examiner continued to explain that the elevated 
element of symptoms reporting in combination with his 
avoidant traits by self report and the absence of conduct 
problems or other antisocial indicators led him to conclude 
that the veteran was exhibiting a loss of emotional control 
and that his true level of impairment was not to the degree 
that he reported it; nonetheless, the examiner did note that 
there were real impairments as well as a mental disorder 
which resulted from the loss of function and pain from his 
injuries.  

The examiner therefore did not see that the depression itself 
could be attributed to service duty, but indicated that the 
veteran's mental condition had been worsened as a result of 
the service-connected injury.  The examiner concluded that 
overall, his social adaptations were at least mildly, 
possibly moderately impaired.  He had difficulty adjusting as 
well as performing a full range of duties in the occupational 
setting.  The examiner rated his level of disability overall 
to be in the mild range with some exaggerated reporting of 
his impairments.  

In this case, the VA examiner in October 2001 has opined that 
the veteran's current adjustment disorder with mixed anxiety 
and depressed mood was likely aggravated by his service-
connected disabilities.  

More specifically, the examiner noted that there were real 
impairments as well as a mental disability resulting from the 
loss of function and pain from his injury and that his mental 
condition had been worsened as a result of the service-
connected disability.  

Accordingly, given the medical evidence in this case, the 
Board finds that secondary service connection for the 
adjustment disorder with mixed anxiety and depressed mood is 
warranted.  


II.  Increased (compensable) Rating

With regard to the increased rating claim in light of the 
VCAA, the Board finds that the VA duties have been fulfilled.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in 
rating decisions, a December 1999 Statement of the Case, and 
Supplemental Statements of the Case that a compensable rating 
for the service-connected hemorrhoids was not assignable 
based on the clinical findings.  The veteran was informed 
that medical evidence did not show that his hemorrhoids were 
more than moderate.  Thus, the rating decision, as well as 
the Statement of the Case and the Supplemental Statement of 
the Case informed the veteran what was needed to substantiate 
his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statement of the Case and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). However, the veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  

While VA has a duty to assist veteran in the development of 
his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The veteran has also been afforded a VA examination to fully 
evaluate the current severity of the service-connected 
hemorrhoids.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claim for 
increase.  

The veteran was originally granted service connection for 
hemorrhoids in February 1997.  At that time, a noncompensable 
rating was assigned to that disability.  A May 1999 rating 
decision confirmed and continued the noncompensable rating.  

At a general medical examination in December 1996, the 
veteran reported having periodic hemorrhoids.  The veteran 
noted occasional bleeding on his underwear.  The diagnosis 
was that of history of hemorrhoids, not actively present.  

The veteran then was afforded VA examinations of the rectum 
and anus in April 1999 and June 2001.  

In April 1999, the veteran reported having occasional mild 
fecal leakage with a little staining in his underwear with 
bowel movement and a small amount of blood.  He did not 
require a pad or feel that he had a thrombosis of the 
hemorrhoids.  Current treatment included the use over-the-
counter creams.  

On examination, there was no colostomy or evidence of fecal 
leakage.  On inspection, the rectum and anus appeared normal.  
There was no evidence of anemia or fissures.  To digital 
examination, the rectum and anus had normal tone.  No 
external hemorrhoids were noted.  Some internal hemorrhoids 
were palpable.  They were nontender.  There was no evidence 
of bleeding at that time..  

The diagnosis was that of history of internal hemorrhoids, 
rather severe by history, with return after surgery.  The 
examiner noted that the veteran was having quite a difficult 
time treating the hemorrhoids.  

At the examination in June 2001, the veteran continued to 
complain about his hemorrhoids and indicated that he still 
saw blood from time to time.  The veteran was noted to have 
good control of his sphincter.  He did not have any fecal 
leakage or involuntary bowel movements.  He did not have any 
active bleeding at the examination.  He was not on any 
treatment for the hemorrhoids.  

The rectal examination showed that there was no fecal 
leakage.  The rectum and anus lumen size were normal.  There 
was no fissure.  Proctoscopic examination showed no 
hemorrhoids seen at present.  The diagnosis was that of 
internal hemorrhoids, status post surgery.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

A noncompensable evaluation is currently in effect for the 
service-connected hemorrhoids, evaluated under 38 C.F.R. 
4.114, Diagnostic Code 7336 (2001).  

The rating criteria indicate that a noncompensable rating is 
assigned for mild or moderate hemorrhoids.  A 10 percent 
rating is for application for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent disability is called for 
in cases of external or internal hemorrhoids involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. 4.114 including Diagnostic Code 7336 
(2001).  

A review of the evidence shows that the veteran was afforded 
VA examinations in December 1996, April 1999 and June 2001.  
At each examination the veteran complained of occasional 
rectal bleeding and pain, but each examination noted that 
there was no bleeding.  The veteran complained of pain, but 
only the 1999 examiner found evidence of internal 
hemorrhoids, which were nontender.  

The Board recognizes that the veteran complains of daily pain 
and some bleeding from time to time, but the objective 
medical evidence does not show that a compensable rating is 
warranted in this case.  The Board finds that the veteran's 
hemorrhoids are shown to be no more than moderately 
disabling.  

In order to warrant a higher, 10 percent rating, the medical 
evidence would have to show large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  This was not found on any of the three 
VA examinations as discussed hereinabove.  

Furthermore, there was no secondary anemia or fissures noted.  
As such, the veteran's complaints of pain and bleeding alone 
cannot support the assignment of compensable rating for the 
service-connected hemorrhoids in this case.  



ORDER

Service connection for an adjustment disorder with mixed 
anxiety and depressed mood is granted.  

An increased (compensable) rating for the service-connected 
hemorrhoids is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

